Order entered May 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00013-CV

                 DALLAS CENTRAL APPRAISAL DISTRICT, Appellant

                                               V.

                           DART TRANSIT COMPANY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-11988

                                           ORDER
       The Court REINSTATES the appeal.

       On April 19, 2019, this Court abated this appeal to allow the proceedings in the trial court

to effectuate an agreed judgment. The parties notified the Court regarding the trial court’s

acceptance of the agreed judgment on April 23, 2019, and they have filed a joint motion to

dismiss the appeal. The Court will address the parties’ joint motion to dismiss in due course.


                                                      /s/   LANA MYERS
                                                            JUSTICE